07/27/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 06-0544


                                        PR 06-0544                             PIED
                                                                                JUL 2 7 2021
                                                                             Bowen Greenwood
 IN RE PETITION OF DANIEL F. DECKER FOR                                    Clerk of Supreme Court
                                                                            O
 REINSTATEMENT TO ACTIVE STATUS IN THE                                         RI/ E`WIntana
 BAR OF MONTANA



       Daniel F. Decker has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Decker was placed on inactive status on July 12, 2021, for failing
to comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Decker has provided a letter from the State Bar certifying that Decker
has now completed all CLE requirements for that reporting year, in accordance with Rule
13 ofthe CLE Rules. The Petition states that Decker is not currently subject to disciplinary
proceedings and has not committed any acts or omissions sanctionable under the Rules of
Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Daniel F. Decker for reinstatement
to active status in the State Bar of Montana is GRANTED. Upon payment ofany remaining
dues, fees, and the state license tax to the State Bar of Montana, Decker shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this      -4-day of July, 2021.



                                                                Chief Justic